Argued November 13, 1930.
Appellants are husband and wife. On their petition to stay execution and strike off judgment, the court granted a rule to show cause why the judgment entered pursuant to warrant of attorney executed by them should not be opened, and defendants permitted to defend, levy to remain. A responsive answer was filed; depositions were taken; after hearing, the court discharged the rule. The following facts may be inferred from the evidence. Appellants executed and delivered a mortgage and bond to their attorney to secure a loan of $1500 to be obtained by him for the bond and mortgage; the title to the real estate mortgaged was in the wife; they also directed their attorney, by writing signed by both, to pay the proceeds of the mortgage to one Skyllas; for the money so received by Skyllas, he executed and delivered to appellants his judgment note in the same sum as the mortgage, both being named in the note as payees. As the record states that there is other litigation growing out of the transaction, we shall not discuss the evidence in detail. The inquiry here, is, was there abuse of discretion in discharging the rule? Our consideration of the record leads to the same conclusion reached below.
The order appealed from is affirmed. *Page 361